Citation Nr: 1748089	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-25 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. A notice of disagreement was received in February 2013, a statement of the case was issued in August 2013 and a VA Form 9 was received in September 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2017 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is causally or etiologically due to acoustic trauma during service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. He asserts his bilateral hearing loss is a result of exposure to acoustic trauma during service as a helicopter pilot.

Applicable Laws

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

Analysis 

First, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations.  See January 2012 VA examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Second, exposure to acoustic trauma during service is conceded based on the Veteran's military occupational specialty (MOS) as a pilot.  The Veteran's DD-214 confirms that he was a pilot during service and the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  Therefore, Shedden element (2) is met.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is causally or etiologically due to his exposure to acoustic trauma during service.  

First, the Board notes that January 2012 negative VA medical opinion.  The VA examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or the result of his time in service because the Veteran's hearing at separation was normal.  

Importantly, however, the Veteran submitted two positive medical opinions.  The first private opinion stated the Veteran has a classic case of noise-induced hearing loss. See September 2013 opinion from Dr. N. Explaining, the audiologist opined that the Veteran's duties in service as a helicopter pilot certainly caused acoustic trauma to the hearing nerve. The audiologist stated that although the Veteran's hearing was within normal limits at induction and discharge from the service, his audiogram did show a 5-50 decibel shift in threshold. Continuing, the audiologist stated that the rationale used by the January 2012 VA examiner was incorrect, as it can take decades for acoustic trauma to manifest into a measurable hearing loss and the Veteran's acoustic trauma was 36 years ago.  Id.  

The second private opinion stated that the Veteran has bilateral sensorineural hearing loss.  See August 2013 opinion from Dr. Z. The physician noted that the Veteran's service record audiograms were reviewed, which included an audiogram at his enlistment in 1969 that showed normal hearing thresholds bilaterally, as well as a subsequent audiogram during his service in the early 1970's, and then his discharge audiogram in 1977. The physician stated that subsequent audiograms showed signs of progression of high frequency hearing loss (above 4000 Hertz), bilaterally, which would be consistent with noise exposure that was present during his service period.  Concluding, the physician stated that it is a reasonable professional opinion that the Veteran has military service related hearing damage. Id.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss. The Veteran has a post-service diagnosis of bilateral hearing loss as defined by VA regulations, in-service exposure to acoustic trauma, and two probative medical opinions that relate his post-service bilateral hearing loss to his noise exposure during service. As such, the Veteran's service-connection claim for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


